department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n all ------------- tax years --------------------- contact number identification_number form required to be filed employer_identification_number contact person ------------------ number release date date date uil dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements debra cowen sincerely department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n ------------- fax number --------------------- --------------------- contact number identification_number employer_identification_number contact person ------------------ date date uil legend l dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you were incorporated on ------------------- your purposes as represented in your articles of incorporation are as follows assist the homeless battered and abused victims providing counseling guidance resources information to low income individual families and communities and the general_public on maintaining finding purchasing and keeping houses homes paying bills taxes credit cards utilities bills bank information and insurance and assisting with locating housing finances insurance tax preparation and credit responsibilities-consumer advocate counselor you also represented in your form_1023 application and other documentation that you will have other activities including operating a church a school a home for the aged and handicapped and operating as a supporting_organization to other organizations that are exempt under c with regard to operating a church you stated the following in your letter dated date as mentioned in previous correspondence the church do sic not have a present place of worship as of yet you also stated that at present the church do sic not have a regular congregation based on the materials and information you submitted it is clear that your primary activity will be the sale of debt management plans dmps that your primary activity will be the promotion and sale of dmps is evidenced in your sample statement of an initial encounter with a client in your letter dated date you provided the following sample statement good morning or afternoon mr or mrs client thank you for calling l allow us to take a moment and explain our services l is a non-for-profit organization that sic main purpose is to help individual’s management sic their budget and easy sic the hassassing sic phone calls from creditors l is an alternative to bankruptcy we recommend that as ones last choice l contacts your creditors and negotiates a working payment plan the reason why we said working is the plan want sic work if you do not do your part mr or mrs client do you have any questions would you like to schedule an assessment interview what is best for you morning or afternoon in your letter dated date you stated that you would not limit your services to any particular class of people-we welcome all classes your board_of directors will be comprised solely of three individuals two of these individuals are husband and wife the other person is a cousin to the husband and wife you have not established that these individuals will not be paid employees and or administrators you have provided no evidence that any of these individuals has any education or experience in matters concerning credit counseling in your letter dated date you stated that you will charge your clients a one-time fee of dollar_figure and a monthly fee of dollar_figure in your sample service_contract agreement you stated that the dollar_figure fee will include debt management services a subscription to a monthly newsletter and other_benefits you indicated that the dollar_figure monthly fee will be for paperwork handling and administrative fees you stated in your letter of date that any voluntary contribution that you receive will be used for individuals and families that cannot afford to pay the initial fee or if a family have sic a temporary hardship and need their payment made for a short_period of time so that they can continue in the program you have not provided copies of any substantive educational materials that you will use to train your counselors or counsel your clients the limited materials you provided are directed to the training of employees on how to enroll and sell dmps to potential clients aside from the dmp sample contract these materials included a client assessment sheet to be used to calculate monthly income and expenses additionally you provided a sheet listing a client’s creditors a sample financial schedule and a copy of creditor settlement agreement you did not indicate who authored these materials you also provided no information regarding any seminars or workshops you will offer the general_public nor any materials you would use to conduct such seminars or workshops with regard to your employees you stated in your letter dated date that your director of development and fundraising will be paid between dollar_figure----------and dollar_figure--------- your bookkeeper will be paid between dollar_figure----------and dollar_figure--------- your interviewers will be paid dollar_figure your secretary will be paid between dollar_figure----------and dollar_figure--------- and your personnel training and labor relations specialists will be paid between dollar_figure----------and dollar_figure--------- you stated in your letter of date that you will market and advertise your services over the radio on television through a monthly newsletter over a website in newspapers word-of-mouth and in other public forums you also submitted a proposed advertisement budget for which showed disbursements for radio cable television flyers and newspapers your proposed budgets submitted in your form_1023 application show that you expected over dollar_figure----------in revenue for ------- ------- and ------- you have projected that in each of those years you will give dollar_figure in gifts and or grants to educational and charitable programs you stated in your letter dated date that you expect to pay between dollar_figure and dollar_figure in rental fees for software necessary to process your client’s dmps you have not provided evidence that dmp fees will not be your sole source of revenue sec_501 of the code exempts from federal_income_tax corporations organized and sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be operated exclusively for charitable educational and other exempt purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing b the instruction of the public on subjects useful to the individual and beneficial to the his capabilities or community in 302_f2d_934 ct_cl sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in american guidance foundation v u s u s t c d d c the court held that a religious_organization exempt under sec_501 of the code was not a church under sec_170 the court reasoned that certain criteria namely the existence of an established congregation served by an organized ministry the provision of regular religious services and education for the young and the dissemination of a doctrinal code are of central importance in distinguishing a church from other forms of religious organizations because the organization’s religious activities were confined to the members of the founder’s immediate_family the organization could not fulfill the association role normally associated with the term church and thus could not qualify as a church under sec_170 d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a dept management plan approximately percent of a professional counselor’s time was applied to the dept management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the dept management plan this fee was waived in instances when payment of the fee would work a financial hardship the consumer credit counseling service of alabama is an umbrella organization made up in consumer credit counseling service of alabama inc v united_states u s t c finally the court found that the law did not require that an organization must perform its the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court found the organizations exempt under sec_501 because providing information to the public regarding the sound use of consumer credit is charitable in that it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies’ counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor in easter house v u s ct_cl aff’d 846_f2d_78 fed cir the court in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization the service found that by aiding low-income individuals and families who have financial voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization’s budget plans for its support problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xii academy v commissioner tcmemo_1982_97 exempt status can be recognized in advance of operations if proposed operations can be described in enough detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 american science foundation v commissioner tcmemo_1986_556 the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax- exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 tully v commisioner t c memo an organization must establish through the administrative record that it operates as a our analysis of the information you submitted does not allow us to conclude that you meet the organizational requirements necessary to show that you are organized exclusively for charitable and educational_purposes moreover you do not satisfy the operational requirements to be recognized as exempt under sec_501 of the code there is no evidence that your primary purpose is to provide financial education to individuals or to the general_public in that you do not have a tailored education program with a structured educational methodology in place in fact the administrative record demonstrates that you operate for the substantial non- exempt_purpose of operating a commercial business which serves to further your private financial interests in addition you have not shown that your income will not inure to the benefit of the members of your board_of directors your purposes as stated in your articles of incorporation include activities that are not in furtherance of exempt purposes as required under sec_1_501_c_3_-1 of the regulations counseling clients on paying taxes credit cards utilities bills insurance and finances are not inherently exempt educational or charitable purposes these are purposes that may be achieved in a commercial manner as well as in a charitable manner therefore you are not organized exclusively for exempt purposes within the meaning of sec_501 that you will be operated in the manner of a commercial business is reflected in the fact that your revenue will apparently come exclusively from fees charged to clients for enrollment in dmps you have not provided convincing evidence that you will get revenue from any sources other than fees charged for dmps there is no indication that you have a plan in place to solicit public contributions and or make applications for grants moreover you will advertise the availability of your services over the internet on television in the newspaper and on the radio these methods of advertising are the kind commonly used by ordinary for-profit businesses additionally your proposed budgets for ------- ------- and ------- show that you do not anticipate making significant expenditures including grants and contributions for educational or charitable programs you have also failed to provide any evidence that your dmp program will be an incidental adjunct to a substantial and substantive program of public education and individual counseling you have not shown that you will have a systematic structured individually tailored educational program with a bona_fide educational methodology in fact you have provided no materials that indicate you will have a substantive on-going educational program directed to the individuals and families you serve in your dmp the limited materials you submitted including the sample client contract client assessment sheet financial schedule and creditor settlement agreement were prepared primarily for use by the intake counselor in his efforts to enroll and sell dmps to potential clients you did not indicate who authored these materials and there is no indication that they would be useful for any purpose other than enrolling individuals in dmps you have provided no evidence that you will conduct credit counseling seminars and or workshops directed to the general community moreover you have not provided substantial evidence that you will restrict your debt management services to low-income customers if you do have low-income limits for participation in your debt management program you have provided no evidence of the specific guidelines that participants are required to meet you have provided no advertising materials stating that your services will be restricted to low-income individuals and or families in fact the information you provided indicates that your services will be available to the general_public without regard to individual or family income your board is comprised solely of three individuals who are all related by blood and or marriage this presents an obvious and inherent conflict of interest where each individual is concerned this arrangement means that it will be impossible for them to conduct arms-length negotiations as it relates to compensation leasing and other financial matters that will affect the organization’s financial interests as well as their own thus you have failed to establish that the income of the organization will not inure to the benefit of these three individuals which is prohibited under sec_501 we note that none of the members of your board_of directors has any prior education or experience in matters directly related to credit counseling moreover you have provided no credible_evidence that your counselors have been or will be trained and certified by any credible credit counseling education organization revproc_90_27 requires an applicant to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before a ruling is issued you have not sufficiently and fully described your activities as they relate to the number of people you expect to enroll in your dmp and where when or how you would educate these individuals and families or provided evidence that you will have a substantive and substantial education program with a bona_fide educational methodology tailored to the specific needs of these individuals and families additionally you have not established that you have or will meet with clients on a regular systematic basis to provide substantive counseling in credit and financial matters the vague and nonspecific information and documentation you provided does not meet the burden of showing that your activities and operations are such that you are entitled to recognition of exemption under sec_501 see tully supra you have not provided sufficient information and documentation to clearly establish that you will be operated as a supporting_organization a church a school or a home for the aged or handicapped as to operating a school you did not provide evidence that you will have a designated place for classes a standardized school curriculum a regular faculty of qualified instructors and a regularly enrolled student body with regard to operating as a supporting_organization you did not provide in your articles of incorporation that you are organized and operated exclusively for the benefit of or to carry out the activities of another specific a or a organization you have not provided any evidence that you will be operating a home for the aged or handicapped although you may conduct some activities that are of benefit to the elderly and handicapped you are not formed to sell or rent housing directly to the elderly or handicapped lastly you have not established that you will be operating as a church as stated in your letter dated date you do not have an established congregation a regular place where services will be conducted and religious services and education for the young like the church in american guidance supra you have not shown that your religious activities are not confined to the members of the founder’s immediate_family accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice rulings and agreements internal_revenue_service te_ge se t eo ra t danny smith 3m4 constitution ave n w washington dc lois g lerner director exempt_organizations sincerely
